—Order, Supreme Court, New York County (Edward Lehner, J.), entered on or about February 26, 1997, which granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
*152Plaintiff Audrey Shelton was allegedly hit and injured by a hockey puck propelled into the stands while she was attending a New York Rangers game at Madison Square Garden. This action, in which she seeks to recover for the injuries she sustained by reason of the puck’s impact, was properly dismissed by the IAS Court. It is conceded that, since, at the time of plaintiff’s injury, all appropriate safety measures had been taken by Madison Square Garden for the protection of spectators, plaintiff, in order to recover, had to prove that the errant puck was intentionally shot into the stands (see, Stern v Madison Sq. Garden Corp., 226 AD2d 444). There is, however, no such proof. While plaintiffs grandson attended the hockey game with her, his affidavit and deposition testimony fail to provide, any nonspeculative basis to infer that the offending puck had been deliberately launched into the stands. Nor do the statements allegedly made by bystanders shortly after the incident, that “they shot a puck and caught her right in the eye” prove or even raise a triable issue as to whether the puck had been intentionally aimed at the stands. Concur — Sullivan, J. P., Rosenberger, Nardelli, Rubin and Williams, JJ.